DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-10, and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (Balakrishnan, Hamsa, and Yoon Jung. "A framework for coordinated surface operations planning at Dallas-Fort Worth International Airport." AIA A Guidance, Navigation and Control Conference and Exhibit. 2007) teaches the derivation of an Integer Programming formulation for the surface traffic routing problem. Visser et al. (Roling, Paul C., and Hendrikus G. Visser. "Optimal airport surface traffic planning using mixed-integer linear programming." International Journal of Aerospace Engineering 2008 (2008)) teaches solving the optimized integer programming model to obtain a corresponding relationship table of flights and airport gates, and outputting the corresponding relationship table. However the prior art alone, nor in combination teaches all the limitations specifically “electing, in response to receiving an adjustment request of a target flight, several airport gates randomly, and adding the airport gates to a rearrangement list; adding to the rearrangement list, an airport gate that conflicts with the randomly selected airport gates”. Therefore the limitations distinguish over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G.F./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668